DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-10, 12-15 and 21 are pending.
Claims 4, 11 and 16-20 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 07/26/2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Mead in view of Hampel does not disclose the data stored in a plurality of registers of the Mode S EHS transponder. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claim, wherein Mead clearly teaches the same concept as presented by the Applicant in his claims, by disclosing an access point 120b that collects Automatic Dependent Surveillance-Broadcast (ADS-B) data broadcast by one or more aircraft 108, e.g., by the aircraft 108c. ADS-B data may include some of the data items available through ADS-C and/or AOC. An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. one or more data sources such as an ADS-C-equipped aircraft make temperature data directly available, temperature may be requested and reported using ADS-C contracts and/or other data links. Where one or more data sources such as aircraft equipped for Mode-S EHS, ADS-B and/or other data link do not make temperature data directly available but can provide true airspeed and Mach number, temperature may be derived using true airspeed and Mach number obtained from the data source(s) (par[0023], [0024, [0028]). Within the same field of endeavor, Hampel discloses communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite, wherein the communication devices 30 are technically equivalent to Mode S transponders. Communication devices 30b may additionally or alternatively be part of an embedded aircraft communication system in one or more of airplanes 10A-10F. Embedded aircraft communication systems may include multiple components (e.g., a transponder such as a mode C transponder or a mode S transponder, Universal Access Transceiver (UAT), memory, processor, display, weather radar, and the like) that may be packed into one housing or embedded in several different locations in the interior or exterior of the airplane (par[0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-3, 5-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mead et al. (US2009/0012663A1) hereafter Mead in view of Hampel et al. (US2019/0147755A1) hereafter Hampel.
Regarding claim 1, Mead discloses a computer-implemented method for remotely observing an atmospheric condition, the method comprising:
using one or more antenna having a location (fig 1:120-120c; par[0022]: The access points 120 technically equivalent to antenna, collect various types of data for transmission to the processing center 116. For example, an access point 120a can provide a point-to-point path between an aircraft and the processing center 116 for transmission of Future Air Navigation System 1/A Automatic Dependent Surveillance-Contract (FANS-1/A ADS-C) data and/or Airline Operational Communications (AOC) data. The access point 120a can collect ADS-C and/or AOC data from various aircraft equipped to down-link ADS-C data to the ground system 104 ) separate from a location of an aircraft (fig 1:108, par[0019]: The apparatus 100 includes a ground system 104 and a plurality of aircraft 108 technically to an aircraft, flying through an airspace 112.) being interrogated for data of interest relative to weather estimation (par[0024], [0028]: air temperature may be requested and can be reported by the aircraft 108b via the ADS-C access point 120a, aircraft that down-link data via Mode S generally are not equipped to directly report air temperature via Mode S. Moreover, although a ground system may be capable of requesting and/or receiving data from aircraft equipped with Mode S, it may have no capability to receive data from ADS-C equipped aircraft. ), sending to Mode S Enhanced Surveillance (EHS) transponder of the aircraft a request for the data (par[0023], [0024], [0028]: An access point 120b collects Automatic Dependent Surveillance-Broadcast (ADS-B) data broadcast by one or more aircraft 108, e.g., by the aircraft 108c. ADS-B data may include some of the data items available through ADS-C and/or AOC. An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. one or more data sources such as an ADS-C-equipped aircraft make temperature data directly available, temperature may be requested and reported using ADS-C contracts and/or other data links. Where one or more data sources such as aircraft equipped for Mode-S EHS, ADS-B and/or other data link do not make temperature data directly available but can provide true airspeed and Mach number, temperature may be derived using true airspeed and Mach number obtained from the data source(s). Temperature may be derived using the following equation); 
receiving the data of interest relative to weather estimation, at one of the one or more antenna, from the Mode SEHS transponder of the aircraft in response to the request (par[0023]: An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. Access point 120c also provides aircraft state observation data that may be used by the ground system to derive meteorological data. An access point 120d may collect one or more other data types from one or more aircraft 108, e.g., from the aircraft 108d, and transmit the data to the processing center 116.), the data gathered by sensors of the aircraft (par0025]: Where meteorological data is available directly from one or more aircraft 108 sensors, and an aircraft 108 is capable of down-linking its sensor data to the ground system 104, the apparatus 100 may use such information directly); and 
Automatically determining, using a computer system communicatively coupled with the antenna receiving the data of interest relative to weather estimation requested (fig 1:104; par[0023]: An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. Access point 120c also provides aircraft state observation data that may be used by the ground system to derive meteorological data. and fig 2:240, par[0026]: Data items collected via access points 204, 208 and 212 include meteorological data that can be used directly by a processing block 220. Data items collected via access points 224, 228 and 232 include, e.g., observations of aircraft behavior and/or other data items that may be used to derive meteorological data in a processing block 240. Meteorological data derived in the block 240 is combined with directly obtained meteorological data (if any) in block 220 to provide and/or maintain meteorological data relative to a grid, as previously discussed with reference to FIG. 1. In processing block 220, data may be captured, processed, and integrated with data from other weather sources such as national forecasts.), the atmospheric condition based on the data received from the aircraft (fig 2:240, par[0026]: Data items collected via access points 204, 208 and 212 include meteorological data that can be used directly by a processing block 220. Data items collected via access points 224, 228 and 232 include, e.g., observations of aircraft behavior and/or other data items that may be used to derive meteorological data in a processing block 240. Meteorological data derived in the block 240 is combined with directly obtained meteorological data (if any) in block 220 to provide and/or maintain meteorological data relative to a grid, as previously discussed with reference to FIG. 1. In processing block 220, data may be captured, processed, and integrated with data from other weather sources such as national forecasts.
Mead does not explicitly disclose the method comprising: the data stored in a plurality of registers of the Mode transponder.
Using the one or more antenna (fig 2:80, par[0035], [0040]: wherein the terrestrial station 80 is technically equivalent to an antenna that transmits and receives data. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device, such as, for example, password-protected logins, public and private keys, encryption functions, digital signatures, digital certificates, firewalls or other security mechanisms) having a location separate from a location of an aircraft (fig 2:10A, par[0038], [0040]: wherein the airplane 10A is technically equivalent to an aircraft. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device), sending to a Mode S transponder of the aircraft (fig 2:30A-30C, par[0031], [0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite, wherein the communication devices 30 are technically equivalent to Mode S transponders. Communication devices 30b may additionally or alternatively be part of an embedded aircraft communication system in one or more of airplanes 10A-10F. Embedded aircraft communication systems may include multiple components (e.g., a transponder such as a mode C transponder or a mode S transponder, Universal Access Transceiver (UAT), memory, processor, display, weather radar, and the like) that may be packed into one housing or embedded in several different locations in the interior or exterior of the airplane) a data stored in a plurality of registers of the Mode S transponder (par[0031]: Communication devices 30 technically equivalent to mode S transponders may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, one or more memories 32 for storing turbulence data and processing instructions, one or more processors 34 for executing the instructions, and/or a display for displaying turbulence data or maps);
receiving data, at one of the one or more antenna, from the plurality of registers of the Mode S transponder of the aircraft (par[0038]: communication devices 30 may measure raw turbulence data on board airplanes 10A-10F and send the raw data to remote server 100 (e.g., a ground station) where the raw data is processed and aggregated with data from the other aircraft, and distributed back to the communication devices 30 on board airplanes 10A-10F), the data gathered by sensors of the aircraft (fig 3A:310A, par[0042]: Each of the plurality of communication devices may independently receive or record turbulence affecting the airplane in-flight.  The communication device may either receive the turbulence data manually, via an input from a human user or automatically, by measuring the temporal acceleration forces applied to the sensors of the communication device); and 
automatically determining, using a computer system communicatively coupled with the antenna receiving the data (fig 2:100, par[0035]: Communication devices 30 may communicate via a Wi-Fi access point 40 that may be available continuously or intermittently during a flight of airplane 10A (or after the flight when the plane has landed).  Access point 40 may communicate with a communication satellite 20B which in turn transmits the data to a terrestrial station 80 which connect to a remote server 100 over network 90), the atmospheric condition based on the data received from the aircraft (fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
One of ordinary skill in the art would be aware of both the Mead and Hampel references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hampel to implement the storage feature as disclosed by Hampel to gain the functionality of making data backups in order to avoid losing data, enabling faster access and simple to keep track of the collected data used for air traffic control to determine position, the type of aircraft, the speed of the aircraft, the aircraft's flight number, and whether the aircraft is turning, climbing, or descending, and providing users with an accurate depiction of real-time aviation traffic, both in the air and on the ground.

Regarding claim 2, Mead in view Hampel discloses the method wherein the atmospheric condition is at least one of:
wind speed; wind direction; turbulence; and temperature (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).

Regarding claim 3, Mead in view Hampel discloses the method wherein the data received from the aircraft includes at least one of:
	magnetic orientation of the aircraft; true air speed of the aircraft; ground speed of the aircraft; vertical speed of the aircraft; location of the aircraft; Mach of the aircraft; and track of the aircraft (Mead par[0022], [0053], [0056]: Air density information from aircraft-derived data (ADD) in TP functions may be used in the following manner. The air density ratio that defines the relation between calibrated air speed CAS and true air speed TAS may be derived. data from a plurality of aircraft flying through a given airspace can be used to populate a grid associated with the airspace. As previously discussed with reference to FIG. 1, such a grid may include fixed points, dynamic points, or a combination thereof. Data such as aircraft groundspeeds, true airspeeds, and Mach, reported via automated means (e.g. Mode-S or ADS) ).

Regarding claim 5, Mead in view Hampel discloses the method further comprising:
receiving from a sensor the indication of existence of the aircraft (Mead par[0022]: As shown in FIG. 1, the aircraft 108b can down-link ADS-C and/or AOC data via the access point 120a to the processing center 116. ADS-C and/or AOC data items may include, e.g., aircraft position, identity, air temperature, wind direction, wind speed, barometric altitude, heading, airspeed, and ground speed.).

Regarding claim 6, Mead in view Hampel discloses the method further comprising:
associating the atmospheric condition with a location of the aircraft (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values).

Regarding claim 7, Mead in view Hampel discloses the method wherein associating the atmospheric condition with the location of the aircraft further includes associating a plurality of atmospheric conditions with respective locations (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), each respective location being an estimate of the location of the aircraft (Hampel par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values.  The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values) and wherein the method further comprises:
storing each of the plurality of atmospheric conditions and respective locations (Hampel fig 2:100&110; par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Turbulence data may be represented, for example, by values identifying intensity, source of data (manual or automatic), time, and further metadata describing the turbulence data.  In some embodiments, each turbulence data sample recorded by communication devices 30 and/or received by remote server 100 may be indexed or identified by coordinates of position and time at which the data was recorded. For example, database 110 may store information representing a four-dimensional data array which maps global positioning system geographic coordinates (x, y), altitude (z), and time (t) into turbulence data). 

Regarding claim 8, Mead discloses a system for remotely observing an atmospheric condition, the system comprising:
send to a Mode S Enhanced Surveillance (EHS) transponder of an aircraft (par[0023], [0024], [0028]: An access point 120b collects Automatic Dependent Surveillance-Broadcast (ADS-B) data broadcast by one or more aircraft 108, e.g., by the aircraft 108c. ADS-B data may include some of the data items available through ADS-C and/or AOC. An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. one or more data sources such as an ADS-C-equipped aircraft make temperature data directly available, temperature may be requested and reported using ADS-C contracts and/or other data links. Where one or more data sources such as aircraft equipped for Mode-S EHS, ADS-B and/or other data link do not make temperature data directly available but can provide true airspeed and Mach number, temperature may be derived using true airspeed and Mach number obtained from the data source(s). Temperature may be derived using the following equation), via one or more antenna having a location (fig 1:120-120c; par[0022]: The access points 120 technically equivalent to antenna, collect various types of data for transmission to the processing center 116. For example, an access point 120a can provide a point-to-point path between an aircraft and the processing center 116 for transmission of Future Air Navigation System 1/A Automatic Dependent Surveillance-Contract (FANS-1/A ADS-C) data and/or Airline Operational Communications (AOC) data. The access point 120a can collect ADS-C and/or AOC data from various aircraft equipped to down-link ADS-C data to the ground system 104 ) separate from a location of an aircraft (fig 1:108, par[0019]: The apparatus 100 includes a ground system 104 and a plurality of aircraft 108 technically to an aircraft, flying through an airspace 112.);
receive the data of interest relative to weather estimation, at one of the one or more antenna, from the plurality of registers of the Mode S EHS transponder of the aircraft in response to the request (par[0023]: An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. Access point 120c also provides aircraft state observation data that may be used by the ground system to derive meteorological data. An access point 120d may collect one or more other data types from one or more aircraft 108, e.g., from the aircraft 108d, and transmit the data to the processing center 116.); and
automatically process, communicatively coupled with the antenna receiving the data of interest relative to weather estimation (fig 1:104; par[0023]: An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. Access point 120c also provides aircraft state observation data that may be used by the ground system to derive meteorological data. and fig 2:240, par[0026]: Data items collected via access points 204, 208 and 212 include meteorological data that can be used directly by a processing block 220. Data items collected via access points 224, 228 and 232 include, e.g., observations of aircraft behavior and/or other data items that may be used to derive meteorological data in a processing block 240. Meteorological data derived in the block 240 is combined with directly obtained meteorological data (if any) in block 220 to provide and/or maintain meteorological data relative to a grid, as previously discussed with reference to FIG. 1. In processing block 220, data may be captured, processed, and integrated with data from other weather sources such as national forecasts.), the data of interest relative to weather estimation received from the aircraft in a manner determining the atmospheric condition (fig 2:240, par[0026]: Data items collected via access points 204, 208 and 212 include meteorological data that can be used directly by a processing block 220. Data items collected via access points 224, 228 and 232 include, e.g., observations of aircraft behavior and/or other data items that may be used to derive meteorological data in a processing block 240. Meteorological data derived in the block 240 is combined with directly obtained meteorological data (if any) in block 220 to provide and/or maintain meteorological data relative to a grid, as previously discussed with reference to FIG. 1. In processing block 220, data may be captured, processed, and integrated with data from other weather sources such as national forecasts.
Mead does not explicitly disclose the system comprising: a processor; and a memory with computer code instructions stored thereon, the processor and the memory, with the computer code instructions, being configured to cause the system; a request for data of interest relative to weather estimation stored in a plurality of registers of the Mode transponder; and automatically process, using the processor and memory communicatively coupled with the antenna receiving the data.
Hampel discloses a system for remotely observing an atmospheric condition, the system comprising:
a processor (fig2:104, par[0031], [0041]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Method 300A may be executed using a processor (e.g., server processor 104 of FIG. 2) that is in communication with, and located remotely from, a plurality of in-flight communication devices (e.g., communication devices 30 of FIG. 2)); and
a memory with computer code instructions stored thereon (fig 2:102, par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions.), the processor and the memory, with the computer code instructions (par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions.), being configured to cause the system to:
send to a Mode S transponder of the aircraft (fig 2:30A-30C, par[0031], [0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite, wherein the communication devices 30 are technically equivalent to Mode S transponders. Communication devices 30b may additionally or alternatively be part of an embedded aircraft communication system in one or more of airplanes 10A-10F. Embedded aircraft communication systems may include multiple components (e.g., a transponder such as a mode C transponder or a mode S transponder, Universal Access Transceiver (UAT), memory, processor, display, weather radar, and the like) that may be packed into one housing or embedded in several different locations in the interior or exterior of the airplane), via one or more antenna having a location (fig 2:80, par[0035], [0040]: wherein the terrestrial station 80 is technically equivalent to an antenna that transmits and receives data. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device, such as, for example, password-protected logins, public and private keys, encryption functions, digital signatures, digital certificates, firewalls or other security mechanisms) separate from a location of the aircraft (fig 2:10A, par[0038], [0040]: wherein the airplane 10A is technically equivalent to an aircraft. Data may be transmitted securely between communication devices 30, access points 40, satellites 20A-20B and/or terrestrial station 80, for example, using data authentication or encryption mechanisms at the sending and/or receiving device), a data stored in a plurality of registers of the Mode S transponder; (par[0031]: Communication devices 30 technically equivalent to mode S transponders may include or be operatively connected to a sensor or detector such as an accelerometer for collecting and recording turbulence data, a communication circuit having an antenna for communicating with other devices, one or more memories 32 for storing turbulence data and processing instructions, one or more processors 34 for executing the instructions, and/or a display for displaying turbulence data or maps) and 
automatically process, using the processor and memory communicatively coupled with the antenna receiving the data (fig 2:100, par[0035]: Communication devices 30 may communicate via a Wi-Fi access point 40 that may be available continuously or intermittently during a flight of airplane 10A (or after the flight when the plane has landed).  Access point 40 may communicate with a communication satellite 20B which in turn transmits the data to a terrestrial station 80 which connect to a remote server 100 over network 90), the data received from the aircraft in a manner determining the atmospheric condition (fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
One of ordinary skill in the art would be aware of both the Mead and Hampel references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hampel to implement the storage feature as disclosed by Hampel to gain the functionality of making data backups in order to avoid losing data, enabling faster access and simple to keep track of the collected data used for air traffic control to determine position, the type of aircraft, the speed of the aircraft, the aircraft's flight number, and whether the aircraft is turning, climbing, or descending, and providing users with an accurate depiction of real-time aviation traffic, both in the air and on the ground.

Regarding claim 9, Mead in view Hampel discloses the system wherein the atmospheric condition is at least one of:
wind speed; wind direction; turbulence; and temperature (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).

Regarding claim 10, Mead in view Hampel discloses the system wherein the data received from the aircraft includes at least one of:
magnetic orientation of the aircraft; true air speed of the aircraft; ground speed of the aircraft; vertical speed of the aircraft; location of the aircraft; Mach of the aircraft; and track of the aircraft (Mead par[0022], [0053], [0056]: Air density information from aircraft-derived data (ADD) in TP functions may be used in the following manner. The air density ratio that defines the relation between calibrated air speed CAS and true air speed TAS may be derived. data from a plurality of aircraft flying through a given airspace can be used to populate a grid associated with the airspace. As previously discussed with reference to FIG. 1, such a grid may include fixed points, dynamic points, or a combination thereof. Data such as aircraft groundspeeds, true airspeeds, and Mach, reported via automated means (e.g. Mode-S or ADS) ).

Regarding claim 12, Mead in view Hampel discloses the system wherein the instructions further cause the system to:
receive from a sensor the indication of existence of the aircraft (Mead par[0022]: As shown in FIG. 1, the aircraft 108b can down-link ADS-C and/or AOC data via the access point 120a to the processing center 116. ADS-C and/or AOC data items may include, e.g., aircraft position, identity, air temperature, wind direction, wind speed, barometric altitude, heading, airspeed, and ground speed.).

Regarding claim 13, Mead in view Hampel discloses the system wherein the instructions further cause the system to:
associate the atmospheric condition with a location of the aircraft (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values).

Regarding claim 14, Mead in view Hampel discloses the system wherein associating the atmospheric condition with the location of the aircraft further includes associating a plurality of atmospheric conditions with respective locations (Hampel fig 8:820, par[0088], [0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. In one embodiment, the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values. The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), each respective location being an estimate of the location of the aircraft (Hampel par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810. the processor may generate the turbulence map data based on an average of all or a subset of the plurality of turbulence values, for example, that are within a predetermined range of the minimum of the turbulence values.  The average may be a weighted average in which relatively higher weights are assigned to relatively lower turbulence values and relatively lower weights are assigned to relatively higher turbulence values), wherein the instructions further cause the processor to:
store each of the plurality of atmospheric conditions and respective locations in a database (Hampel fig 2:100&110; par[0037]: Remote server 100 may include one or more memor(ies) 102 or database(s) 110 for storing turbulence data and processing instructions and one or more processor(s) 104 for executing the instructions. Turbulence data may be represented, for example, by values identifying intensity, source of data (manual or automatic), time, and further metadata describing the turbulence data. In some embodiments, each turbulence data sample recorded by communication devices 30 and/or received by remote server 100 may be indexed or identified by coordinates of position and time at which the data was recorded. For example, database 110 may store information representing a four-dimensional data array which maps global positioning system geographic coordinates (x, y), altitude (z), and time (t) into turbulence data).

2.	Claims 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mead in view Hampel, and further in view of Frisco et al. (US2009/0096857A1) hereafter Frisco.
Regarding claim 15, Mead in view Hampel does not explicitly disclose the system, wherein the antenna is a plurality of antennas, and the method further comprises wherein selecting the antenna by determining an antenna most aligned towards the aircraft based on a location of the aircraft, an orientation of the one or more antenna, and a location of the one or more antenna.
Frisco discloses the system wherein the antenna is a plurality of antennas, and the method further comprises wherein selecting the antenna by determining an antenna most aligned towards the aircraft based on a location of the aircraft (Frisco par[0102], [0103]: Antenna beam 99 is high gain with a narrow beam width for communicating with the aircraft 120 at an extended distance from the base station 140.  When the aircraft 120 is closer in range to the base station 140, antenna beam 98 is selected, which is low gain with a wide beam width), an orientation of the one or more antenna (par[0102], [0103]: One or more of the base stations 140 include selectable antenna beams 97, with each antenna beam having a same pattern and gain but in a different sector as compared to the other antenna beams. The different sector may also be defined in azimuth and/or elevation. Each antenna beam 97 may be optimized in terms of gain and beam width), and a location of the one or more antenna (Frisco par[0102], [0103], [0108]: The different sector may also be defined in azimuth and/or elevation. Each antenna beam 97 may be optimized in terms of gain and beam width. The minimally overlapping antenna beams 97 thus provide complete coverage in the different sectors. A ground selection algorithm may be used to select a ground-based base station 140 based on the flight path and the base stations in proximity to the flight path).
One of ordinary skill in the art would be aware of the Mead, Hampel and Frisco references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mead to implement the selection of antenna’s feature as disclosed by Frisco to gain the functionality of implementing an aircraft hard handoff and antenna’s selection based on a Doppler shift of the data communications channel, a signal-to-noise ratio of the data communications channel, or a received signal strength of the data communications channel and monitoring signal strength of the received signals or the position of the aircraft by using a determination that can be made on when the ground-based base stations are no longer available, and communications should be received via the satellite receiver.

Regarding claim 21, Mead in view Hampel discloses the method wherein, the antenna further: 
Sends to multiple Mode S EHS transponders of respective aircraft (Mead par[0023], [0024], [0028]: An access point 120b collects Automatic Dependent Surveillance-Broadcast (ADS-B) data broadcast by one or more aircraft 108, e.g., by the aircraft 108c. ADS-B data may include some of the data items available through ADS-C and/or AOC. An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. one or more data sources such as an ADS-C-equipped aircraft make temperature data directly available, temperature may be requested and reported using ADS-C contracts and/or other data links. Where one or more data sources such as aircraft equipped for Mode-S EHS, ADS-B and/or other data link do not make temperature data directly available but can provide true airspeed and Mach number, temperature may be derived using true airspeed and Mach number obtained from the data source(s). Temperature may be derived using the following equation) being interrogated of a plurality of aircraft (fig 1:108, par[0019]: The apparatus 100 includes a ground system 104 and a plurality of aircraft 108 technically to an aircraft, flying through an airspace 112. ), the request for the data of interest relative to weather estimation (Mead par[0023], [0024], [0028]: An access point 120b collects Automatic Dependent Surveillance-Broadcast (ADS-B) data broadcast by one or more aircraft 108, e.g., by the aircraft 108c. ADS-B data may include some of the data items available through ADS-C and/or AOC. An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. one or more data sources such as an ADS-C-equipped aircraft make temperature data directly available, temperature may be requested and reported using ADS-C contracts and/or other data links. Where one or more data sources such as aircraft equipped for Mode-S EHS, ADS-B and/or other data link do not make temperature data directly available but can provide true airspeed and Mach number, temperature may be derived using true airspeed and Mach number obtained from the data source(s). Temperature may be derived using the following equation),
receives, at the antenna, from the plurality of registers of each Mode S EHS transponder from each aircraft interrogated, the data of interest relative to weather estimation gathered by sensors of the aircraft (Hampel fig 2:10A, 10B & 10C, par[0031], [0035]: communication devices 30 such as transponders embedded in embedded airplane communication systems may transmit turbulence data to ground control devices via radio or satellite), and (Mead par0025]: Where meteorological data is available directly from one or more aircraft 108 sensors, and an aircraft 108 is capable of down-linking its sensor data to the ground system 104, the apparatus 100 may use such information directly);
automatically determining, using the computer system communicatively coupled with the antenna, atmospheric conditions based on data received from the aircraft (Mead fig 1:104; par[0023]: An access point 120c collects Mode S and Mode S Enhanced Surveillance (Mode S EHS) data from one or more aircraft 108, e.g., from the aircraft 108a. Access point 120c also provides aircraft state observation data that may be used by the ground system to derive meteorological data. and fig 2:240, par[0026]: Data items collected via access points 204, 208 and 212 include meteorological data that can be used directly by a processing block 220. Data items collected via access points 224, 228 and 232 include, e.g., observations of aircraft behavior and/or other data items that may be used to derive meteorological data in a processing block 240. Meteorological data derived in the block 240 is combined with directly obtained meteorological data (if any) in block 220 to provide and/or maintain meteorological data relative to a grid, as previously discussed with reference to FIG. 1. In processing block 220, data may be captured, processed, and integrated with data from other weather sources such as national forecasts.)  and (Hampel fig 8:820, par[0089]: In operation 820, one or more processors (e.g., server processor 104 of FIG. 2) may generate turbulence map data for the airspace region based on a minimum of the different turbulence values received in operation 810).
Mead in view Hampel does not explicitly disclose the feature of automatically determining, using the computer system communicatively coupled with the antenna, based on data received from the aircraft within a range of the antenna.
Frisco discloses the feature of automatically determining, using the computer system communicatively coupled with the antenna (fig 8:147, par[0097]: The base stations 140 define respective adjacent coverage areas and comprise respective hard handoff controllers 147 for implementing a hard handoff of a data communications channel with the air-to-ground transceiver 152 as the aircraft 120 moves from one coverage area to an adjacent coverage area.), based on data received from the aircraft within a range of the antenna (fig 8:140, par[0094], [0103]: In contrast, data can be stored on the ground or on the aircraft while the aircraft 120 is between cell coverage areas for a hard handoff. Once the aircraft 120 is within coverage of the next cell, the data can then be forwarded. one or more of the base stations 140 include selectable antenna beams 98 and 99, with at least two antenna beams being in a same sector but with a different pattern and gain.  Antenna beam 99 is high gain with a narrow beam width for communicating with the aircraft 120 at an extended distance from the base station 140.  When the aircraft 120 is closer in range to the base station 140, antenna beam 98 is selected, which is low gain with a wide beam width).
One of ordinary skill in the art would be aware of the Mead, Hampel and Frisco references since both pertain to the field of atmospheric condition systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mead to implement the selection of antenna’s feature as disclosed by Frisco to gain the functionality of implementing an aircraft hard handoff and antenna’s selection based on a Doppler shift of the data communications channel, a signal-to-noise ratio of the data communications channel, or a received signal strength of the data communications channel and monitoring signal strength of the received signals or the position of the aircraft by using a determination that can be made on when the ground-based base stations are no longer available, and communications should be received via the satellite receiver.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685